Citation Nr: 1744371	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for bilateral pes planus. 

3.  Entitlement to service connection for lumbar spondylosis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for right hip disability, bilateral pes planus, and lumbar spondylosis. 

In the Veteran's January 2014 substantive appeal, he requested a Board hearing.  In a February 2016 letter, the Veteran canceled his hearing request.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a February 2016 letter, the Veteran withdrew his appeal from the denial of the claim for entitlement to service connection for a right hip disability.

2.  Bilateral pes planus was noted on the Veteran's August 1979 enlistment examination report.  

3.  The evidence is in at least relative equipoise as to whether the Veteran's pre-existing bilateral pes planus permanently increased in severity during active service.


4.  The evidence is at least evenly balanced as to whether the Veteran's lumbar spondylosis is proximately due to or the result of his service-connected bilateral pes planus.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for right hip disability are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral pes planus, on an aggravation basis, are met.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for lumbar spondylosis, secondary to bilateral pes planus, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a February 2016 statement, the Veteran withdrew his appeal from the denial of the claim of entitlement to service connection for a right hip disability. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration of the Veteran's claim regarding entitlement to service connection for a right hip disability.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the benefits sought in full for entitlement to service connection for bilateral pes planus and lumbar spondylosis, further discussion of the VCAA is unnecessary.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

A.  Pes Planus

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) (quoting Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) ("[I]f a preexisting disorder is noted upon entry into service ... the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.").

The Veteran claims that his pre-existing bilateral pes planus was aggravated during his military service.  See Veteran's claim dated March 2010.  Specifically, he asserts that his physical training and military occupational specialty (MOS) as a military policeman involved daily physical demands such as running and marching, which aggravated his bilateral pes planus.  

The Veteran's DD-214 Form confirms that his MOS was a military policeman.  His (STRs) includes an August 1979 enlistment examination report that documented moderate pes planus, asymptomatic.  In a January 1980 STR, the veteran reported Veteran's extreme feet pain.  The January 1980 physician indicted that the Veteran has "pronated arches to the point of near flat feet."  Further, the physician recommended no running or standing for more than 5 minutes without 10 minutes of rest for two weeks and was referred to a podiatrist.  A February 1980 STR shows that the Veteran sought treatment at orthopedic clinic.  The writing following the notes that the Veteran sought treatment at orthopedic clinic is difficulty to read.  However, a portion of the February 1980 STR appears to reflect a feet examination, and a recommendation for shoe support.  A May 1981 STR documents the Veteran's complaints of feet pain and that he is unable to run more than one mile.  The examining physician assessed arthralgia of the ankles.  A June 1982 STR indicates that the Veteran opted to have not a separation medical examination. 

Post service, a February 1999 private treatment record notes the Veteran's complaints of feet pain. 

In September 2010, the Veteran was afforded a VA examination.  The VA examiner diagnosed bilateral pes planus.  The examiner noted that the Veteran's pes planus preexisted his military service and opined that his pes plus was less likely than not caused by or a result of service.  The examiner reasoned that the Veteran was treated for feet pain during service; however, he was not medical discharged for pes planus.  Furthermore, examiner stated that the Veteran was not treated for pes planus until 2010. 

In a July 2011 private examination, Dr. A.M.S. reviewed the claims file and interviewed the Veteran and opined that the Veteran's bilateral pes planus is related to his military service.  Dr. A.M.S. also opined that the Veteran's military service aggravated and "may have" permanently increased the natural progression of pes planus.  Dr. A.M.S. reasoned that the Veteran complained of bilateral feet pain in and since service.  He was asymptomatic upon entry into service and thereafter the Veteran's had feet complaints during service.  Dr. A.M.S. indicated that the Veteran has had foot pain that has persisted since his military service. 

In an October 2016 private examination report and medical opinion, an orthopedic surgeon, D.B.M., Jr., M.D., J.D., reviewed the Veteran's claims file interviewed the Veteran and opined that it is at least as likely as not that the Veteran's bilateral pes planus was aggravated beyond its natural progression by the physical activities he performed during his military service. Dr. D.B.M. reasoned that the Veteran' physical activities (such as prolonged standing, marching, and running) that were performed during service significantly limited his ability to stand or ambulate. Furthermore, Dr. D.B.M. explained that although the Veteran's enlistment examination report showed moderate pes planus, he was asymptomatic in respect to any foot symptoms.  Thereafter, the Veteran's STRs include several references for painful feet treatment and his physical activities were limited due to his feet.  Dr. D.B.M. indicated that it is not uncommon that an individual with an initial diagnosis of flat feet, asymptomatic, will experiences painful feet following physical activity, such as prolonged standing, extensive marching, and running.  Dr. D.B.M. provided that he is an expert in orthopedics.  In this regard, he has practiced orthopedic medicine for 26 years, worked as an orthopedic surgeon for three professional sports teams, and published several articles in orthopedic medical journals.

Here, the evidence shows that the Veteran's bilateral pes planus was noted on his August 1979 enlistment examination report.  Thus, bilateral pes planus pre-existed the Veteran's active duty service.  38 C.F.R. § 3.304(b).  Therefore, he is not presumed to have been in sound condition at the time of entry into service.  See 38 U.S.C.A. § 1111.

The relevant inquiry now becomes whether his bilateral pes planus increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In this case, there are three medical opinions that address this issue.

The Board finds that the September 2010 VA opinion is of little probative value if any.  Although the examiner opined that the Veteran's pes planus was not related to service, the examiner failed to provide an opinion on the relevant theory of entitlement of service connection on an aggravation basis.  Furthermore, the examiner's negative nexus opinion was largely based on the fact that the Veteran was not medically discharged for pes planus.  Indeed, to prevail, the Veteran need not establish that his pes planus necessitated discharge from service, only that there was an increase in disability during such service.

The two remaining opinions of record, generally, provide that the Veteran's pre-existing pes planus increased in severity during his active service.

First, the Board finds that Dr. A.M.S.'s opinion that found that the Veteran's pre-existing pes planus was aggravated during service is of some probative value.  Dr. A.M.S. provided a rationale that was consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Dr. A.M.S. stated that that the Veteran's pes planus "may have" permanently increased the natural progression of pes planus.  Although Dr. A.M.S. used non-definitive language in his opinion, his conclusion that the Veteran's pre-existing pes planus was aggravated by the Veteran's military service is entitled to some probative weight.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).

Moreover, Dr. D.B.M.'s October 2016 opinion that found that the Veteran's pre-existing bilateral pes planus was aggravated beyond its natural progression by the physical activities he performed during his military service is entitled to substantial probative weight.  Dr. D.B.M. explained the reasons for his conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Dr. D.B.M. explained that upon the Veteran's entry into his military service, his bilateral pes planus was asymptomatic; however, after physical activity, the Veteran experienced painful feet, which was well documented in his STRs.  Furthermore, Dr. D.B.M. was qualified and competent to render an opinion with regard to a disability such as bilateral pes planus because he practiced orthopedic medicine for 26 years and authored medical journals.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

For the foregoing reasons, including the Veteran's STRs that documents multiple complaints of painful feet and the positive opinions of record, the evidence establishes that the Veteran's pes planus pre-existing pes planus increased in disability during service.

Thus, as the presumption of aggravation has attached, clear and unmistakable evidence is necessary to rebut that presumption.  There is no evidence rebutting the presumption of aggravation.  As such, the presumption of aggravation is for application and service connection is warranted for aggravation of the Veteran's pre-existing pes planus.

B.  Lumbar Spondylosis

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

The Veteran seeks service connection for a back disability.  See Veteran's claim dated March 2010.

The evidence of record establishes that the Veteran has a current back disability, namely lumbar spondylosis.  See VA examination report dated September 2010. 

Furthermore, the Veteran is now service-connected for bilateral pes planus.

In this regard, the evidence of record contains one opinion that shows a relationship between the Veteran's lumbar spondylosis and his service-connected bilateral pes planus. 

In a July 2011 private examination report, Dr. A.M.S., interviewed the Veteran and reviewed the claims filed and opined that the Veteran's back disability is related to his bilateral pes planus.  Dr. A.M.S., reasoned that medical literature supports a relationship between symptomatic pes planus and a chronic back disability.  He also stated that the Veteran's facet arthropathy is unlikely the cause of his back pain, as he does not have radiating pain or neuropathic signs.

The Board finds that the July 2011 opinion that found that the Veteran's service-connected bilateral pes planus caused his back disability is entitled to substantial probative weight, as Dr. A.M.S., explained the reason for his conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there is no opinion to the contrary.

In light of the July 2011 opinion, the evidence is thus at least evenly balanced as to whether the Veteran's lumbar spondylosis is the result of bilateral pes planus.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spondylolysis, as secondary to service connected bilateral pes planus, is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The appeal concerning the issue of entitlement to service connection for a right hip disability is dismissed.

Entitlement to service connection for bilateral pes planus, on an aggravation basis, is granted.

Entitlement to service connection for lumbar spondylosis, as secondary to his service-connected bilateral pes planus, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


